Citation Nr: 1712519	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-41 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to restoration of special monthly pension based on the need of aid and attendance. 

2.  Entitlement to special monthly pension based upon housebound status.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from May 1954 until April 1956. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The appellant claims as the Veteran's surviving spouse.

In a July 2011 decision, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development to include an attempt to obtain Social Security Administration (SSA) records.  The appeal has been returned to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the Board remand, the RO attempted to obtain SSA records and then issued a supplemental statement of the case in September 2011.  Evidence relevant to the claim, to include a June 2016 non-VA physician's report of examination for housebound status or permanent need for regular aid and attendance (VA form 21-2680), has been submitted to VA since that time.  Since the appellant perfected her claim prior to February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, see 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165, this new evidence is not subject to initial review by the Board without the appellant having waived initial AOJ consideration.  See 38 U.S.C.A. § 7105 (e)(1); 38 C.F.R. §§ 19.37, 20.1304(c) (2016).  As such, the matters must be remanded.  

Additionally, the appellant alleges that she requires nursing home care for the conditions that entitle her to special monthly pension based on the need of aid and attendance/housebound status.  Upon remand, the appellant should be afforded an opportunity to submit evidence in connection with her claims.  Any updated VA and or private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159 (c).  Additionally, the appellant requested in July 2016 that she, "be evaluated" for aid and attendance due to her severe medical conditions.  To the extent that this unrepresented appellant is requesting that she be afforded a VA aid and attendance/housebound eligibility examination, such an examination has not been provided by VA since May 2008.  The Board finds that examination should be scheduled by the AOJ on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the appellant and request that she identify all VA and non-VA health care providers, other than those already associated with the claims file (or SSA records which have been reported destroyed), that have treated her for her claimed disabilities during the period of this claim.  Obtain any records identified.

2.  Afford the appellant a VA examination for aid and attendance or housebound status.

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, furnish to the appellant an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The appellant should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




